Case 3:18-Cv-02454-.]SC Document 68 Filed 01/28/19 Page 1 of 3

ALDEN F. ABBOTT
tGeneral Counsel
KATHARINE ROLLER

DAVID LINCICUM
Attorneys
Federal Trade Commissio_n
00 Pennsylvania Avenue, N.W.
ashington, D.C. 20580
F'hone: (312) 960-5605
Facsimile: (202) 326-3768

 

MATTHEW WILSHIRE (CA Bar No. 224328)

 

FEDERAL TRADE COMMISSION,
Plaintiff,

V.

LENDINGCLUB CORPORATION,

 

d/b/a Lending Club,

Defendant.

 

 

JGINT STIPULATION REQUEST TO

LIFT STAY
Case No. 3:18-cv-02454

 

Email: kroller@ftc.gov; mwilshire@ftc.gov; dlincicum@ftc.gov
Artorneysfor Plainrijj" F ederal Tma’e Commission

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

Case No. 3:18-cv-02454

JOINT STIPULATION REQUEST
TO LIFT STAY AND RESET
DEADLINES

Federal Trade Commission

600 Pennsylvania Avenue N.W.
Washington, DC 20580

(312) 960-5605

,_¢

\OOO\]O'\U!J>WI\)

 

 

Case 3:18-Cv-02454-.]SC Document 68 Filed 01/28/19 Page 2 of 3

Pursuant to N.D. Cal. Civ. Local R. 6-2, by joint stipulation, the parties respectfully
request that the Court lift the stay of briefing granted on January an, 2019 (Dkt. 67), due to the

government shutdown Congress has now appropriated funds for the Federal Trade Commission

(“FTC”), and the agency is resuming normal operations

The parties respectfully request that the deadline for the FTC to file its reply in support of
its Motion to Strike Afflrrnative Defenses (Dkt. 62) be set for February 7th, 2019. The parties
are conferring regarding an appropriate date for the hearing on the FTC’s motion and Will call

the Court jointly to propose a date for the hearing soon.

DATED: January 28, 2019

Byr%%

Attorney for Plaintiff Federal Trade Comrnission

M/ at

Attorney for Defendant LendingClub

JOINT STIPULATION REQUEST TO Federal Trade Cornrnission
LIFT STAY 600 Pennsylvania Avenue N.W.
Case No. 3218-cv~02454 Washington, DC 20580

(312) 960~5605

\OOO\]O\LJIJ>!JJ[\)»_-

I\)N[\)l\)[\)[\)[\)»-‘>-‘i--is_d)-‘»-»

 

 

Case 3:18-Cv-02454-.]SC Document 68 Filed 01/28/19 Page 3 of 3

DECLARATION OF KATHARINE ROLLER

I, Katharine Roller, declare:

I am attorney of record for the F ederal Trade Commission (“FTC”) in this matter. On
December 21, 2018, appropriations for the FTC expired The FTC had sufficient carryover
funds to continue operating through December 28, 2018. At that time, the FTC moved the Court
for a stay of briefing in light of the cessation of agency operations due to the lapse in funding
On January 2, 2019, the Court granted the FTC’s request and stayed briefing in this case until the
appropriation of funds and resumption of FTC operations

Congress has now appropriated funds for the FTC and the agency has resumed
operations

l\/Ir. Royall, on behalf of Defendant, and l, on behalf of the FTC, have agreed to stipulate
that the FTC’s reply in support of its Motion to Stril<e Affirmative Defenses (Dkt. 62) be set for
February 7, 2019. The parties are conferring regarding an appropriate date for the hearing on the
FTC’s motion and will call the Court jointly to propose a date for the hearing soon. Other

aspects of the schedule for this case will be unaffected

l declare under penalty of perjury under the laws of the State of lllinois that the foregoing

is true and correct and that this declaration is executed at Chicago, Illinois on January 28, 2019.

By: %B*m\

Altorneyfor Plaz'minFederal Trade Commz'ssz'on

Dated: January 28, 2019

JOINT STIPULATION REQUEST TO Federal Trade Commission
LIFT STAY 600 Pennsylvania Avenue N.W.
Case No. 3:18-cv-02454 Washington, DC 20580

(312> 960~5605

